United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-3002
                                 ___________

In re: John R. Burwell,                  *
                                         *
               Debtor,                   *
                                         *
-----------------------------            *
                                         *
Randall L. Seaver, Trustee,              *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
        v.                               * Bankruptcy Appellate Panel
                                         * for the Eighth Circuit.
Burwell Family Limited Partnership;      *
RHFP, LLC,                               * [UNPUBLISHED]
                                         *
               Appellants,               *
                                         *
John R. Burwell; Albert Kelly, Jr.,      *
                                         *
               Defendants.               *
                                    ___________

                           Submitted: October 9, 2009
                              Filed: October 23, 2009
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Burwell Family Limited Partnership and RHFP, LLC, appeal from the decision
of the Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s1 judgment
in favor of Randall Seaver, the Trustee of defendant John Burwell’s bankruptcy estate.
Reviewing the bankruptcy court’s factual findings for clear error and its conclusions
of law de novo, see In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002), we agree with the
BAP’s analysis. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the
Trustee’s motion to dismiss.
                        ______________________________




      1
        The Honorable Nancy C. Dreher, Chief Judge, United States Bankruptcy Court
for the District of Minnesota.

                                         -2-